Citation Nr: 0944661	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-39 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, a non-specific psychosis, 
and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from August 1979 to March 
2003.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

A preliminary review of the Veteran's claims file indicates 
these claims require additional development.  

The Veteran's service treatment records are negative for 
pertinent complaints, symptoms, findings or diagnoses.  These 
include the report of a January 2001 40-year old wellness 
examination and notes taken for a January 2003 retirement 
physical examination.  

A review of the record shows that the Veteran started to 
receive psychiatric treatment/counseling as early as March 
2004.  A September 2004 MEDCOM Patient Release/Discharge 
Instructions reflects that the Veteran was hospitalized from 
September 4-7, 2004.  Pertinent diagnostic findings consisted 
of delusions, hyper-religiosity, odd behavior and being 
easily [unclear].  The admitting diagnosis was major 
depression with psychotic features.  Treatment included 
pharmacotherapy.  The final diagnosis was major depressive 
disorder with psychotic features.  

A December 2004 VA discharge summary relates that the Veteran 
was hospitalized from December 18-22, 2004.  The Axis I 
diagnosis was bipolar mood disorder, most recent episode 
manic with psychotic features.  

VA treatment records dated through February 2007 show that 
the Veteran continued to receive VA psychiatric treatment.  

Although the foregoing indications of psychosis did not occur 
within one year of the Veteran's separation from service, see 
38 C.F.R. §§ 3.307 and 3.309, they occurred within 18 months 
after his separation.  Their close temporal relationship to 
service "indicates" that there "may" be a nexus between the 
Veteran's service and his current psychiatric findings.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, the 
Veteran has continuously argued that the symptoms of his 
current bipolar disorder manifested well-before the condition 
was formally diagnosed.

In light of the foregoing, a VA examination is warranted to 
determine the relationship, if any, between the Veteran's 
service and his depression, bipolar disorder, and/or any 
other psychiatric disability.  The examination should also 
determine the relationship, if any, between the Veteran's 
service and any other current psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any psychiatric condition 
that may be present, to include 
depression, bipolar disorder, any 
psychotic features, or any other current 
psychiatric disorders.  The claims file 
must be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current psychiatric condition (to include 
depression, bipolar disorder, any 
psychotic features, or any other current 
psychiatric disorders) had its onset in-
service or within one year of service 
discharge or is otherwise causally 
related to the Veteran's service.  In 
doing so, the examiner must address the 
amount of time between the Veteran's 
separation from service, his first post-
service symptoms and findings, and his 
eventual diagnosis of bipolar disorder.

The examiner is requested to provide a 
rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's 
claims for service connection for an 
acquired psychiatric disorder, to include 
depression, a non-specific psychosis, and 
a bipolar disorder.  If either benefit 
sought on appeal remains denied, provide 
the Veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

